DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, claims 11-12 and 21-27 drawn to a method of forming a GPE providing a pre-cured composition comprising a three- dimensional cross-linkable monomeric mixture comprising poly (ethylene glycol) methyl ether acrylate, 2-hydroxyethyl acetate and poly (ethylene glycol) diacrylate; water; propylene carbonate and a lithium salt comprising lithium bis(trifluoromethane) sulfonimide [LiN(SO2CF3)2], [LiTFSI] and further comprising a thermal initiator comprising benzyl peroxide in the reply filed on 6-28-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search the other inventions.  This is not found persuasive because searching for Invention I, claims 9-10 drawn to a GPE according to claim 1 (which is now cancelled) and would have to be searched in H01M 50/42; Invention III, claims 13-17 drawn to a GPE comprising an electrolyte composition comprising a deep eutectic component and water-in-salt or water-in-bisalt component having a search in H01M 50/411 and Invention IV, claims 18-20 drawn to a method making the product of Invention III needing a search in H01M 10/36.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-28-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not teach what each monomer needs to be in regard to the combination of 3 monomers.  The specification continuously discusses what monomers can be used but does not differentiate what each one needs to contain or cannot contain to be part of the three-dimensionally cross-linkable monomeric mixture must contain.   
Claims 11-12 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not teach what each monomer needs to be in regard to the combination of 3 monomers.  The specification continuously discusses what monomers can be used but does not differentiate what each one needs to contain or cannot contain to be part of the three-dimensionally cross-linkable monomeric mixture must contain.   
Claims 11-12 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an average weight of each monomer to find a weighted average to form the three-dimensional polymer network, does not reasonably provide enablement for any weight amounts of each of the monomers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on page 7 of the specification.
Claims 11-12 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling forwhat each monomer needs to be in regard to the combination of three monomers, differentiating what each one needs to contain or cannot contain to be part of the three-dimensionally cross-linkable monomeric mixture must contain, does not reasonably provide enablement for any three monomers used.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 11 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling forthe method step of including a thermal initiator to radically-curing the pre-cured composition to facilitate thermal curing of the composition to form the GPE, does not reasonably provide enablement not including this method step to facilitate thermal curing of the composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 11-12 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                   Claim 11 is rejected because it is unclear what is meant by “radically” in the phrase “’radically-curing”.          Claim 11 is rejected because the claim should cite “A method for forming a gel polymer electrolyte (GPE) comprising: (i) providing a pre-cured composition comprising three monomers comprising: a)…, b) … and c)… to form a three-dimensionally cross-linkable monomeric mixture; at least one electrolyte from about 40 wt% to about 90 wt% of the pre-cured composition and water and”.          Claim 11 is rejected because it is unclear why the added phrase of  in (ii)“,wherein the GPE comprises …40-90 wt% is added because this already cited in step (i).  This does not add any extra limitation to the claim and should be deleted.         Claim 11 is rejected because it is unclear how the GPE has a concentration of 40-90 wt% of at least one electrolyte.  Normally the electrolyte is stated in terms of molarity (M).             Claims 12 and 21-27 are rejected because the preamble should cite “The method of forming the GPE of claim 11,”.  
         Claim 12 is rejected because the claim should cite “…, wherein the radically-curing the pre-cured composition step comprises a thermal initiator to facilitate thermal curing of the composition to form the GPE.”          Claim 21 is rejected because it is unclear where the film is formed on the GPE. Is claim 21 trying to claim that the GPE forms into a film comprising a thickness of 10-500 um” after being cured?                  Claim 24 is rejected because the claim should cite “wherein the at least one electrolyte is selected from the group consisting of a lithium salt, a zinc salt or combination thereof.         Claims 25-26 are rejected because it is unclear how a polar organic solvent such as the elected species propylene carbonate (PC) can be present when water is present.            Claim 27 is rejected because it is unclear how a separator layer can be embedded within the GPE.  This makes the claim vague and indefinite.                                       Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 21-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerasopoulos et al. (US 2019/0237803).           Gerasopoulos et al. teaches in claims 17-18, a method of forming an a gel polymer electrolyte (GPE) comprising radically-curing an aqueous composition comprising a mixture of monomers in an oxygen-containing environment where the monomers comprise: i) a first group comprising at least (a) a first monomer comprising at least three thiol functional groups and (b) a second monomer comprising at least two vinyl functional groups, at least one alkyne functional group or combinations thereof; or ii) a second group of monomers comprising at least a) a third monomer comprising an acrylate or methacrylate functional group and b) a fourth polymer including at least two free-radically polymerizable functional groups. The method further comprising a step of mixing the first or second group of monomers with an electrolyte in water then radically curing the composition. The crosslinked three dimensional polymer network comprising an electrolyte and water wherein the electrolyte comprises a lithium or zinc salt wherein the GPE forms a water-swellable hydrogel having a thickness of 10-500 microns and is substantially water soluble.  Gerasopoulos et al. teaches in the examples, preparing a monomer/initiator mixture.  Gerasopoulos et al. teaches in claim 11, wherein the crosslinked three-dimensional polymer network comprises from 10-75% by weight of the GPE composition.
Claim(s) 11-12, 21-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viner et al. (US 2015/0349310 A1).           Viner et al. teaches when a solvent is added to a polymer and the polymer is swollen in the solvent to form a gel, the polymer gel is more easily deformed (and, thus, has a lower yield strength) than the polymer absent the solvent. The yield strength of a particular polymer gel may depend on a variety of factors such as the chemical composition of the polymer, the molecular weight of the polymer, the degree of crosslinking of the polymer if any, the thickness of the polymer gel layer, the chemical composition of the solvent used to swell the polymer, the amount of solvent in the polymer gel, any additives such as salts added to the polymer gel, the concentration of any such additives, and the presence of any cathode discharge products in the polymer gel” [0161],  thus teaching that the crosslinking is a result effective variable. 
As to claims 11-12, Viner et al. discloses a gel polymer electrolyte (GPE) composition, comprising:(i) a cross-linked three-dimensional polymer network [0078]; and (ii) an electrolyte composition comprising an electrolyte and water [0056,0115, 0121,0161] (an aqueous solvent-0115, salt-0051) (figure 1d). Viner et al. discloses the cross-linked three-dimensional polymer network comprises a reaction product of at least: (i) a first monomer including at least three thiol functional groups, and (ii) a second monomer including at least two vinyl functional groups, at least one alkyne functional groups, or a combination thereof [0078] (figure Fig. 1d).  Viner et al. discloses the cross-linked three-dimensional polymer network of claim 2, comprises a reaction product of the first monomer, the second monomer, and a third monomer including at least two thiol functional groups, wherein the first monomer and the third monomer are different [0078].  Viner et al. discloses a method of forming a gel polymer electrolyte (GPE), comprising radically-curing [0070] an aqueous composition of a mixture of monomers in an oxygen-containing environment; wherein the mixture of monomers comprise: (i) a first group of monomers comprising at least (a) a first monomer including at least three thiol functional groups and (b) a second monomer including at least two vinyl functional groups [0078] and figure 1d.
As to claim 21, Viner et al. discloses the GPE composition is provided in the form of a water-swellable hydrogel having a thickness from about 10 to 500 microns [0157-0158, 0164, 0212-discloses 12 microns].
As to claims 22-23, Viner et al. discloses each of the first monomer, the second monomer, and the third monomer but does not explicitly state that the monomers are substantially water soluble (Trimethylolpropane tris(3-mercaptopropionate), triethylene glycol divinyl ether).  However since the monomers are those of the applicant’s they are expected to have similar properties.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.
As to claim 24, Viner et al. discloses the electrolyte comprises a salt selected from a lithium salt [0051]. Viner et al. discloses the salt comprises lithium chloride (LiCl), lithium hexafluorophosphate (LiPF6), lithium perchlorate (LiClO4), lithium tetrafluoroborate (LiBF4), lithium hexafluoroarsenate (LiAsF6), lithium bis(oxalate)borate [0051].
As to claim 27, Viner et al. discloses An electrochemical cell, comprising:(i) an anode; (ii) a cathode; (iii) a gel polymer electrolyte (GPE) positioned between and in contact with the anode and the cathode [0045]; wherein the GPE includes a GPE-composition comprising (a) a cross-linked three-dimensional polymer network [0078] and (b) an electrolyte composition absorbed by the GPE, in which the electrolyte composition comprises an electrolyte and water [0056,0115, 0121,0161] (an aqueous solvent-0115, salt-0051).
Claim(s) 11-12 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 5,593,795).
As to claims 11-12, Chen et al. discloses a gel polymer electrolyte composition comprising: a cross-linked three-dimensional polymer network (col. 2 lines 5-10) comprising the reaction product of at least a first monomer including at least three thiol functional groups (multi-functional thiol (component (c)), col. 11, line 16-17); a second monomer including at least two vinyl functional groups, at least one alkyne functional group or a combination thereof (component (a) col. 11 lines 14-15)) a third monomer including at least two thiol functional groups (component (b) –di functional thiol-col. 11 line 15). Chen et al. teaches an electrolyte composition comprising an electrolyte and water (col. 6 lines 57-col. 7 line 6).Chen et al. discloses an electrochemical cell having an anode, a cathode and an electrolyte (col. 2 lines 32-35).  The electrolyte comprises: 
a gel polymer electrolyte composition comprising:
a cross-linked three-dimensional polymer network (col. 2 lines 5-10) comprising the reaction product of at least 
a first monomer including at least three thiol functional groups (multi-functional thiol (component (c)), col. 11, line 16-17);
a second monomer including at least two vinyl functional groups, at least one alkyne functional group or a combination thereof (component (a) col. 11 lines 14-15))
a third monomer including at least two thiol functional groups (component (b) –di functional thiol-col. 11 line 15).
an electrolyte composition comprising an electrolyte and water (col. 6 lines 57-col. 7 line 6).
Chen et al. discloses a method of forming an electrochemical cell comprising depositing a gel polymer electrolyte between an in contact with an anode and a cathode (col. 10 lines 61-63, a preformed film is placed on the lithium foil) and the gel polymer.  The gel polymer is 
(i)	a cross-linked three-dimensional polymer network (col. 2 lines 5-10) comprising the reaction product of at least 
1)	a first monomer including at least three thiol functional groups (multi-functional thiol (component (c)), col. 11, line 16-17);
2)	a second monomer including at least two vinyl functional groups, at least one alkyne functional group or a combination thereof (component (a) col. 11 lines 14-15))
3)	a third monomer including at least two thiol functional groups (component (b) –di functional thiol-col. 11 line 15). 
 As to claim 21, Chen et al. discloses the GPE is provided in a form of a water swellable hydrogel (col. 6 lines 57-58) having a thickness of a film can be 127 micrometers (col. 10 line 62).
As to claims 22 and 23, Chen et al. discloses the di functional thiol can be 1,8 dimercapto-3,6-dioxo oxctane, polyalkylene oxide divinyl ether for the diene functional and pentaerythitol tetra mercaptopoionate which are soluble in water.
As to claim 24, Chen et al. discloses the polymer electrolyte file can include a lithium salt of at least LiPF6, LiClO4 or LiBF4 (col. 5 lines 60-65).
As to claims 25-26, Chen et al. discloses the composition may include an electrolyte solvent such as propylene carbonate, etc.  (col. 2 lines 3-4) and (col. 6, lines 57-67).                                                         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 1-10 and 13-15 of U.S. Patent No. US 11,387,488. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. US 11,387,488 claims in claims 11-12 and 1, a method of forming an a gel polymer electrolyte (GPE) comprising radically-curing an aqueous composition comprising a mixture of monomers in an oxygen-containing environment where the monomers comprise: i) a first group comprising at least (a) a first monomer comprising at least three thiol functional groups and (b) a second monomer comprising at least two vinyl functional groups, at least one alkyne functional group or combinations thereof; or ii) a second group of monomers comprising at least a) a third monomer comprising an acrylate or methacrylate functional group and b) a fourth polymer including at least two free-radically polymerizable functional groups. The method further comprising a step of mixing the first or second group of monomers with an electrolyte in water then radically curing the composition.  U.S. Patent No. US 11,387,488 claims a crosslinked three dimensional polymer network comprising an electrolyte and water wherein the electrolyte comprises a lithium or zinc salt wherein the GPE forms a water-swellable hydrogel having a thickness of 10-500 microns and is substantially water soluble.  U.S. Patent No. US 11,387,488 claims in claim 4, wherein the crosslinked three-dimensional polymer network comprises from 10-75% by weight of the GPE composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727